Citation Nr: 0715147	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  00-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
to include as secondary to residuals of postoperative cancer 
of the left breast.

2.  Entitlement to an initial compensable evaluation for 
residuals of postoperative cancer of the left breast.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hyperthyroidism.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to August 
1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1999 by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran requested a hearing before a Veterans Law Judge 
at the RO.  Such a hearing was scheduled for July 20, 2000.  
The veteran failed to appear for the hearing, and she did not 
prior to the scheduled date of the hearing request a 
postponement.  Her case has been processed as though her 
request for a hearing had been withdrawn.  See 38 C.F.R. § 
20.702(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board issued a decision on the merits of the veteran's 
claim in July 2005.  That decision denied her appeal on the 
three issues listed on the front page of this action.  The 
veteran was notified of that decision and she appealed to the 
US Court of Appeals for Veterans Claims (the Court).  

The Court subsequently reviewed the matter and in November 
2006 issued an Order that granted a Joint Motion to Remand.  
In the Court's Order, the Court wrote that it was 
incorporating the Joint Motion for Remand.  Via a separate 
action, the Board has issued a vacatur on that decision.  

Nevertheless, in the Joint Motion to Remand, the parties 
argued and agreed that err had been committed by the VA 
because sufficient information had not been provided to the 
veteran with respect to the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

The RO/AMC should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2006); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In particular, the RO/AMC must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
her claim for an increased evaluation and 
service connection; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell her to provide any evidence in her 
possession that pertains to her claim.

Copies of all documents forwarded to the 
veteran with respect to the VCAA should 
be included in the claims folder for 
future review.

Thereafter, the AMC/RO should adjudicate the issues on 
appeal.  If the benefit sought on appeal remains denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




